

114 S45 IS: Birthright Citizenship Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 45IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 301 of the Immigration and Nationality Act to clarify those classes of individuals
			 born in the United States who are nationals and citizens of the United
 States at birth.1.Short titleThis Act may be cited as the Birthright Citizenship Act of 2015.2.Citizenship at
			 birth for certain persons born in the United States(a)In
 generalSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended—(1)by inserting (a) In general.— before The following;(2)by redesignating subsections (a) through (h) as paragraphs (1) through (8), respectively, and indenting such paragraphs, as redesignated, an additional 2 ems to the right; and(3)by adding at the end the following:(b)DefinitionAcknowledging the right of birthright citizenship established by section 1 of the 14th Amendment to the Constitution of the United States, a person born in the United States shall be considered ‘subject to the jurisdiction’ of the United States for purposes of subsection (a)(1) only if the person is born in the United States and at least 1 of the person’s parents is—(1)a citizen or national of the United States;(2)an alien lawfully admitted for permanent residence in the United States whose residence is in the United States; or(3)an alien performing active service in the armed forces (as defined in section 101 of title 10, United States Code)..(b)ApplicabilityThe amendment made by subsection (a)(3) may not be construed to affect the citizenship or nationality status of any person born before the date of the enactment of this Act.